     Case 2:15-cv-04378-MWF-JEM Document 56 Filed 05/03/19 Page 1 of 3 Page ID #:888



 1    JEAN E. WILLIAMS
      Deputy Assistant Attorney General
 2    Environment and Natural Resources Division
 3    CLARE M. BORONOW
      clare.boronow@usdoj.gov
 4    Trial Attorney, Admitted to the Maryland Bar
      U.S. Department of Justice
 5    Environment and Natural Resources Division
      Natural Resources Section
 6
      999 18th Street
 7    South Terrace, Suite 370
      Denver, CO 80202
 8    T: (303) 844-1362 / F: (303) 844-1350
 9     Counsel for Defendants
10
11                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                WESTERN DIVISION
13
   CENTER FOR BIOLOGICAL DIVERSITY )                     Civ. No. 2:15-cv-04378-MWF/JEM
14 and LOS PADRES FORESTWATCH,     )
                                   )                     DEFENDANTS’ STATUS REPORT
15           Plaintiffs,           )                     REGARDING PROCEEDINGS ON
                                   )                     REMAND
16
        v.                         )
17                                 )                     Judge: Hon. Michael W. Fitzgerald
   UNITED STATES BUREAU OF LAND    )
18 MANAGEMENT, et al.,             )
                                   )
19           Defendants.           )
20                                 )

21
              Per the Parties’ Settlement Agreement, Defendants hereby submit their
22
       quarterly written report regarding the status of proceedings on remand in this case.
23 See ECF No. 42-2 at 2.
24

                                                   1
                 2:15-cv-04378; Defs.’ Status Report Regarding Proceedings on Remand
     Case 2:15-cv-04378-MWF-JEM Document 56 Filed 05/03/19 Page 2 of 3 Page ID #:889



 1
             On May 3, 2017, this Court dismissed the case pursuant to the Parties’
 2     Stipulation of Dismissal and Settlement Agreement. ECF No. 43. As part of the
 3     Settlement Agreement, the Bureau of Land Management (“BLM”) agreed to prepare
 4     appropriate National Environmental Policy Act (“NEPA”) documentation to address
 5     the deficiencies identified by the Court in its Order granting in part and denying in
 6     part Plaintiffs’ and Defendants’ cross-motions for summary judgment. ECF No. 42-2
 7     at 2. BLM also agreed to make best efforts to post the cover page of any application
 8     for permit to drill (“APD”) in the Bakersfield decision area within three days of

 9     receipt. Id.

10           Since filing its last status report on February 4, 2019, BLM has continued to

11 post the cover pages of APDs submitted to the Bakersfield Field Office within three
   working days of receipt on the agency’s e-Planning website:
12
   https://eplanning.blm.gov/epl-front-office/eplanning/nepa/nepa_register.do. BLM has
13
   continued to wait at least 30 days after posting the cover page on the ePlanning
14
   website before approving an APD. BLM also posts records regarding APDs at
15
   https://reports.blm.gov/. This website allows users to identify pending APDs and
16
   review the status of APDs nationwide.
17
          Also since the last status report, BLM completed the Bakersfield Field Office
18
   Hydraulic Fracturing Draft Supplemental Environmental Impact Statement (“Draft
19
   SEIS”). On April 26, 2019, the BLM Bakersfield Field Office published the Draft
20
   SEIS for a 45-day public review and comment period. See 84 Fed. Reg. 17885 (Apr.
21 26, 2019) (Notice of Availability of Draft SEIS). The Draft SEIS can be accessed
22 online at https://go.usa.gov/xE3Nw. BLM will notice public meetings during the
23 comment period to allow additional opportunities for comment on the Draft SEIS.
24

                                                    2
                  2:15-cv-04378; Defs.’ Status Report Regarding Proceedings on Remand
     Case 2:15-cv-04378-MWF-JEM Document 56 Filed 05/03/19 Page 3 of 3 Page ID #:890



1
       Currently, meetings are scheduled for May 21, 2019 in Bakersfield, May 22, 2019 in
2      San Luis Obispo, and May 23, 2019 in Santa Barbara from 6 to 8 pm PT.
3            Respectfully submitted this 3rd day of May, 2019.
4
                                               JEAN E. WILLIAMS
5
                                               Deputy Assistant Attorney General
6                                              Environment and Natural Resources Division

7                                              /s/ Clare M. Boronow
                                               CLARE M. BORONOW
8
                                               clare.boronow@usdoj.gov
9                                              Trial Attorney, Admitted to the Maryland Bar
                                               U.S. Department of Justice
10                                             Environment and Natural Resources Division
                                               Natural Resources Section
11                                             999 18th Street
12                                             South Terrace, Suite 370
                                               Denver, CO 80202
13                                             T: (303) 844-1362 / F: (303) 844-1350

14                                             Counsel for Defendants
15
16
17
18
19
20
21
22
23
24

                                                   3
                 2:15-cv-04378; Defs.’ Status Report Regarding Proceedings on Remand
